DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on July 27, 2022 has been entered.
 
Election/Restrictions
To summarize the election, the applicant elected Group I and the species where the composition comprises compound 38, -thiobutyrolactone, as the compound of formula (I), and ethanol as the solvent with traverse. As a consequence of the teachings of the prior art, the examined species were expanded to include compositions with compound 38, where the solvent is also glycerol or propylene glycol.
Claims 29-30, 35, 38-39, and 46-48 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention and species, there being no allowable generic or linking claim. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 26-28, 31-34, 36-37, 40-43, 45, and 49 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “long lasting” in claim 26 is a relative term which renders the claim and all its dependent claims indefinite. The term “long-lasting” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. A time duration that corresponds to “long-lasting” is not disclosed by the application.  Assessments of shape retention in the hair due to use of the claimed product in the disclosure assess shape retention after various numbers of washes and say nothing about the duration that has lapsed from the time of product application/shaping to testing. Thus it is unclear if “long lasting” refers to time or a number of intervening washes. 
The recitation at issue in the claim states “total amount(s) of (a) compounds of formula (I) and (b) solvent present in the hair shaping composition are sufficient to provide long-lasting shaping of the hair”. The claim recites a range of proportions for (a) compounds of formula (I) and (b) solvent, but the disclosure does not indicate what combined amount of these components is necessary within these ranges for long lasting shaping of the hair. Based upon the recitation, the duration (or number of washes) over which the shaping of the hair lasts delineates the amount of (a) compounds of formula (I) and (b) solvent that are necessary in the composition. Since there is no indication of how long shaping must last, the amount of (a) compounds of formula (I) and (b) solvent that is necessary is not clear. Thus the metes and bound of the claim are unclear.
The remaining claims all depend from claim 26, but do not add clarity. Therefore claims 27-28, 31-34, 36-37, 40-43, 45, and 49 are also indefinite because they require all the limitations of claim 26.
For the sake of application of prior art, the functional limitation of “long-lasting shaping of the hair” will be deemed as met when the structural claim limitations are met.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 26-28, 31-33, 40, 45, and 49 are rejected under 35 U.S.C. 103 as being unpatentable over Kagaku et al. (previously cited) in view of Sakai et al. (previously cited).
Kagaku et al. teach a hair composition that includes urea (see paragraph 20 and 40). An example is provided with 50 wt% urea, benzyl alcohol (protic polar solvent) at about 9 wt%, and water at about 38.1 wt% (see example 3 original French). The pH of this example is 3-3.5 and it does not include an alkaline agent or thiol (see example 3; instant claims 26, 40, 45, and 49).The presence of -thiobutyrolactone is not detailed.
Sakai et al. teach the stabilization of urea in topical cosmetic and pharmaceutical compositions with lactone (see abstract). The presence of the lactone stabilizes the urea and is able to maintain the composition pH below 7, as opposed to rising over time in its absence (see figures 1 and 6-7). Eight lactones are envisioned in this role and one is -thiobutyrolactone (see column 1 line 43-column 2 line 35; instant claims 26-28 and 31-32).  The urea is envisioned as present in the composition at 1 to 50 wt%, the lactone is present at 0.05 to 30 wt%, and particularly effective results occurred when the lactone is present at about 5 to about 10 wt% of the urea (see column 3 line 60-column 4 line 13). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add -thiobutyrolactone as taught by Sakai et al. to the composition of Kagaku et al. in order to thwart the tendency of the composition to rise in pH due to the presence of the urea. Given the preferred range taught by Sakai et al. for the lactone being about 5 to about 10 wt% of the urea, the range of the -thiobutyrolactone in the modified composition could be from about 2.5 to about 5 wt%. This range overlaps with those instantly recited, thereby rendering them obvious (see instant claims 26 and 33). “In the case where the claimed ranges ‘overlap or lie inside ranges disclosed by the prior art’ a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed.Cir. 1990)” (see MPEP 2144.05). According to MPEP 2145II, mere recognition of latent properties in the prior art does not render nonobvious an otherwise known invention In re Wiseman, 596 F.2d 1019, 201 USPQ 658 (CCPA 1979). In addition, the fact that an inventor has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985). Here the claims recite the composition as a hair shaping composition which is a functional limitation or intended use. The applicant equates hair shaping functionality with the claimed combination of ingredients which the cited prior art renders obvious at the claimed proportions for each (see page 3 lines 1-3). In addition, a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim. The composition rendered obvious by the prior art can be applied to hair since it is already intended for this use. Thus the instant functional description and intended use are met by the composition rendered obvious by the prior art. Therefore claims 26-28, 31-33, 40, and 49 are obvious of Kagaku et al. in view of Sakai et al. 

Claims 26-28, 31-32, 34, 36-37, 40-41, 43, and 45 are rejected under 35 U.S.C. 103 as being unpatentable over Bamba (previously cited) in view of Sakai et al. (previously cited) and Hiraki et al. (previously cited).
Bamba teaches an emulsion composition envisioned for hair with polysiloxane-polyoxyalkylene at 0.01 to 5 wt%, 0.05 to 1 wt% surfactant, 10 to 30 wt% humectant, and urea at 1 to 50 wt% (see paragraphs 1-9, 17, 41, and 43). The humectant is envisioned as 1, 3-butylene glycol and propylene glycol is exemplified as an alternative (see paragraphs 35-36 and examples 1-2; instant claims 34 and 37). Water is exemplified to bring the composition up to 100%, thus its presence would range from 14 to 98.04 wt% (see examples 1-2). The composition is not detailed or exemplified to include a thiol (see instant claim 45). The pH of the composition is not explicitly detailed nor is the presence of -thiobutyrolactone.
Sakai et al. teach the stabilization of urea in topical cosmetic and pharmaceutical compositions with lactone (see abstract). The presence of the lactone stabilizes the urea and is able to maintain the composition pH below 7, as opposed to rising over time in its absence (see figures 1 and 6-7). Eight lactones are envisioned in this role and one is -thiobutyrolactone (see column 1 line 43-column 2 line 35; instant claims 26-28 and 31-32).  The urea is envisioned as present in the composition at 1 to 50 wt%, the lactone is present at 0.05 to 30 wt%, and particularly effective results occurred when the lactone is present at about 5 to about 10 wt% of the urea (see column 3 line 60-column 4 line 13). 
Hiraki et al. teach a topical urea based composition whose pH is preferably 4.5-6.5 (see column 1 lines 5-8 and column 3 lines 34-37; instant claims 18, 31, and 37).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to select propylene glycol as the humectant of Bamba in their composition as the simple substitution of one element for another in order to yield a predictable outcome. It also would have been obvious to add -thiobutyrolactone as taught by Sakai et al. to the composition of Bamba to thwart the expected tendency of the composition to rise in pH due to the presence of the urea. Given the 1-50 wt% range for the urea concentrations taught by Bamba and the preferred range taught by Sakai et al. for the lactone being about 5 to about 10 wt% of the urea, the range of the -thiobutyrolactone in the modified composition could be from about 0.05 to about 5 wt%. The ranges for this component and the water would then overlap with the overlaps with those instantly recited, thereby rendering them obvious (see MPEP 2144.05; instant claims 26 and 33). It additionally would have been obvious to adjust the pH to be between 4.5 and 6 based upon Hiraki et al. who teach this range as desirable for urea based topical compositions. According to MPEP 2145II, mere recognition of latent properties in the prior art does not render nonobvious an otherwise known invention In re Wiseman, 596 F.2d 1019, 201 USPQ 658 (CCPA 1979). In addition, the fact that an inventor has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985). Here the claims recite the composition as a hair shaping composition which is a functional limitation or intended use. The applicant equates hair shaping functionality with the claimed combination of ingredients which the cited prior art renders obvious at the claimed proportions for each (see page 3 lines 1-3). In addition, a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim. The composition rendered obvious by the prior art can be applied to hair since it is already intended for this use. Thus the instant functional description and intended use are met by the composition rendered obvious by the prior art. Therefore claims 26-28, 31-32, 34, 36-37, 40-41, 43, and 45 are obvious over Bamba in view of Sakai et al. and Hiraki et al.

Claims 26-28, 31-32, 34, 36, 40-42, and 45 are rejected under 35 U.S.C. 103 as being unpatentable over Kuzuhara et al. (previously cited) in view of Cannell et al. (previously cited) and Sakai et al. 
Kuzuhara et al. teach a hair composition urea present at 0.1 to 60 wt% and a polyethylene imine at 0.01 to 30 wt% (see abstract and claims 1-2).  An example also includes both water and ethanol (protic polar solvent, monoalcohol with two carbons), where the latter is present at 20 wt% (see prescription example 2; instant claims 26, 34, and 36). An organic solvent is taught to be included as a penetration enhancer at 1 to 40 wt% (see column 5 lines 5-8 and 17-21; instant claims 41-42 ). The balance of the composition is taught to be water (see column 5 lines 27-32). The composition is not detailed or exemplified to include a thiol or additional alkaline agent (see instant claims 45 and 49). Additionally, the pH is taught to be between 2 and 11 (see column 5 lines 33-34). The presence of -thiobutyrolactone is not explicitly taught.
Cannell et al. teach a hair waving composition that includes urea (see abstract). The composition is also taught to include penetration enhancers at 1 to 10 wt% and these include ethanol as well as benzyl alcohol (see paragraphs 26-27).
Sakai et al. teach the stabilization of urea in topical cosmetic and pharmaceutical compositions with lactone (see abstract). The presence of the lactone stabilizes the urea and is able to maintain the composition pH below 7, as opposed to rising over time in its absence (see figures 1 and 6-7). Eight lactones are envisioned in this role and one is -thiobutyrolactone (see column 1 line 43-column 2 line 35; instant claims 26-28 and 31-32).  The urea is envisioned as present in the composition at 1 to 50 wt%, the lactone is present at 0.05 to 30 wt%, and particularly effective results occurred when the lactone is present at about 5 to about 10 wt% of the urea (see column 3 line 60-column 4 line 13). 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the composition of Kuzuhara et al. with polyyethylneimine, urea, ethanol, and water. Here the ethanol would serve as a penetration enhancer, as taught by Cannell et al. It also would have been obvious to add -thiobutyrolactone as taught by Sakai et al. to the composition of Kuzuhara et al. to thwart the expected tendency of the composition to rise in pH due to the presence of the urea. Given 1-60 wt% urea, 0.01 to 30 wt% polyethyleneimine, 1 to 40 wt% ethanol as a penetration enhancer,-thiobutyrolactone at about 5 to about 10 wt% of the urea, and water, the -thiobutyrolactone would be present at 0.05 to 6 wt% and water would be present at up to about 97 wt%. The ranges for ethanol, -thiobutyrolactone, and the water would then overlap with those instantly recited, thereby rendering them obvious (see MPEP 2144.05; instant claims 26, 33, and 42). According to MPEP 2145II, mere recognition of latent properties in the prior art does not render nonobvious an otherwise known invention In re Wiseman, 596 F.2d 1019, 201 USPQ 658 (CCPA 1979). In addition, the fact that an inventor has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985). Here the claims recite the composition as a hair shaping composition which is a functional limitation or intended use. The applicant equates hair shaping functionality with the claimed combination of ingredients which the cited prior art renders obvious at the claimed proportions for each (see page 3 lines 1-3). In addition, a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim. The composition rendered obvious by the prior art can be applied to hair since it is already intended for this use. Thus the instant functional description and intended use are met by the composition rendered obvious by the prior art. Therefore claims 26-28, 31-32, 34, 36, 40-42, and 45 are obvious over Kuzuhara et al. in view of Cannell et al. and Sakai et al.


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 26-28, 31-34, 36-37, 40-43, 45, and 49 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 18-37 of copending Application No. 16/469225 in view of Zeudel Fernandes et al. (US PGPub no. 2014/0237733). 
Although the claims at issue are not identical, they are not patentably distinct from each other because both sets of claims recite a hair shaping compositions with compound 38 present at the same proportions where the compositions have the same or overlapping pH ranges, thereby rendering the ranges obvious (see MPEP 2144.05). The copending compositions also include a silicone, exclude an alkaline agent, and are envisioned for application to hair. The presence of ethanol, glycerol, or a polyol with a least three carbons is not explicitly recited in the copending claims.
Zeudel Fernandes et al. teach compositions for application to hair that include a cosmetic carrier and amino silicones like those in the copending claims (see abstract and paragraph 32). The compositions are envisioned to include an aqueous alcoholic cosmetic carrier that includes water in combination with alcohols such as ethanol, glycerol, pentanediol, and hexanediol (see paragraph 22). The alcohol is present at 3 to 70 wt% (see paragraph 22). An aqueous composition is defined as a composition comprising at least 50 wt% water (see paragraph 21).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add water along with ethanol, glycerol, pentanediol, and hexanediol as a carrier as taught by Zeudel Fernandes et al. in the compositions of the copending claims. This modification would have been obvious as the application of the same technique to a similar product in order to yield the same improvement. The use of the proportions taught by Zeudel Fernandes et al. would then follow and yield an overlapping range for the instant solvent and water claimed range. This overlap then renders the claimed ranges obvious (see MPEP 2144.05). Therefore claims 26-28, 31-34, 36-37, 40-43, 45, and 49 are obvious over claims 18-35 of copending Application No. 16/469225 in view of Zeudel Fernandes et al.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Response to Arguments
Applicant's arguments filed July 27, 2022 have been fully considered. In light of the amendment to the claims, the rejection under 35 USC 112(d) is hereby withdrawn. The applicant’s remarked directed toward the other rejections but are unpersuasive. 
The applicant argues that Kagaku et al., Bamba et al., and Kzuhara et al. do not teach a hair shaping compositions. As noted in the each of the rejections this moniker on the composition recites an intended function or use. The recitation in and of itself does not confer particular features beyond the ingredients necessary to perform the function. The applicant has stated that the combination of a claimed thiolactone compound of formula I and a particular claimed solvent is responsible for the hair shaping functionality (see page 3 lines 1-3). Thus as long as the composition of Kagaku et al., Bamba et al., and Kzuhara et al. are suitable for application to hair and no evidence exists that their required ingredients negate the functionality of the thiolactone and solvent, their compositions that are modified by the secondary references meet the limitations of being a hair shaping composition. Each of Kagaku et al., Bamba et al., and Kzuhara et al. teach their compositions as a hair composition and the applicant has provided no evidence that the modification of these prior art compositions, as delineated in the rejections, would negate the functionality of the thiolactone in combination with the solvent.
The applicant argues of the occurrence of unexpected results due to the claimed combination. To be clear, unexpected results do not automatically rebut a prima facie of obviousness, as the applicant argues. The result must be commensurate in scope with the claims as well as be both unexpected and significant. Here the touted result is superior maintenance of a straightened hair shape through several washes when compositions of the invention are applied to hair prior to heat induced straightening. Generally, the difference between the compositions of the invention and the comparative compositions is the presence of the thiolactone. No composition that includes the thiolactone in the absence of a claimed solvent was tested. Thus it is not clear that the improved performance due to the addition of a thiolactone to a claimed solvent is unexpected because the performance of the thiolactone was not established. In order to have an unexpected result, there must be an expected outcome at the outset. Mere difference in performance across formulations that differ in composition is not sufficient to conclude that an unexpected outcome has been obtained. Carpenter et al. (WO 2008/086914 – see IDS) teach -thiobutyrolactone as an active ingredient in hair straightening compositions. Instant example 1 represents such a composition.  Based upon this prior art, obtaining hair straightening that is retained through several washes from a composition that includes a thiolactone compound of formula I is not unexpected. Therefore the results in the specification fail to demonstrate a significantly superior unexpected result.
The applicant’s acknowledgement of the provisional double patenting rejection is noted.

Conclusion
No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARALYNNE E HELM whose telephone number is (571)270-3506. The examiner can normally be reached Mon-Fri 8-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Wax can be reached on (571) 272-0623. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/CARALYNNE E HELM/           Examiner, Art Unit 1615